                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

JAMES R. PICKENS                                                         PLAINTIFF

v.                                 NO. 4:18-CV-212-JLH-BD

NANCY A. BERRYHILL, Acting Commissioner,
Social Security Administration                                         DEFENDANT

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is REVERSED AND REMANDED.

Judgment is entered in favor of the Plaintiff.

       DATED this 1st day of April, 2019.



                                           _______________________________
                                           UNITED STATES DISTRICT JUDGE
